Citation Nr: 0630126	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-26 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for migraine 
headaches, now rated as 
10 percent disabling. 

2.  Entitlement to an increased initial rating for traumatic 
arthritis of the left knee and left shoulder, now rated as 10 
percent disabling. 

3.  Entitlement to an initial compensable rating for a facial 
scar.

4.  Entitlement to an initial compensable rating for a right 
foot disability. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to May 2002. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and ratings as follows: a 10 percent 
rating for migraine headaches; a 10 percent rating for 
traumatic arthritis of the left shoulder and left knee; a 
noncompensable rating for a facial scar; and a noncompensable 
rating for a post-operative scar on the right foot. 

The veteran and his spouse testified before the Board sitting 
at the RO in May 2006. 

The Board notes that in the veteran's February 2002 claim and 
in his May 2006 hearing, he stated that he had bilateral 
osteoarthritis of the knees.  The issue of arthritis of the 
right knee is referred to the RO for development and 
adjudication. 

The issues of increased initial ratings for traumatic 
arthritis of the left shoulder and left knee, for a facial 
scar, and for a right foot disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.



FINDING OF FACT

The veteran experiences prostrating migraine headache 
episodes lasting up to 6 hours on an average of two to three 
per month.


CONCLUSION OF LAW

The criteria for an increased initial rating for migraine 
headaches have been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.6, 
4.7, 4.10, 4.124a, Diagnostic Code (DC) 8100 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2003 and April 
2006; and rating decisions in May 2002 and May 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the June 2004 statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran served as a commissioned officer in the U.S. 
Army.  He contends that his migraine headaches are 
prostrating and occur more than once per month.  He seeks a 
higher rating. 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  Since the veteran 
timely appealed the rating initially assigned for his 
disability, the Board must consider entitlement to "staged" 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the appeal. 
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Migraine headaches warrant a 10 percent rating if there are 
characteristic prostrating attacks averaging one in two 
months over the last several months.  
A 30 percent rating is warranted if the characteristic 
prostrating attacks occur on an average of once per month 
over the last several months.  A 50 percent rating is 
warranted if there are very frequent, completely prostrating, 
and prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, DC 8100. 

The file contains incomplete service medical records, limited 
to a January 2002 retirement physical examination and 
treatment records from 2001 to 2002.  The claims file is 
supplemented by excerpts of military records submitted by the 
veteran.  Notably, there is no record of a physical 
examination upon entrance into active duty.  Excerpts showed 
that the veteran was frequently prescribed medication for 
headaches as early as October 1992.  The examiner noted that 
the veteran experienced visual symptoms followed by a "hot 
poker" headache, nausea, and photophobia.  Undated records 
showed that there was no indication of a neurological cause.  
In May 1994, an examiner noted that the veteran's headaches 
predated 1991, but that despite the occasional episodes, he 
was active and well.  In February 1996, an examiner noted 
that the headaches occurred two to three times per month.  In 
January 2002 retirement physical examination, a physician 
noted the veteran's history of weekly migraine headaches 
since 1991. 

In a VA pre-separation physical examination in March 2002, 
the examiner noted that the veteran had migraine headaches 
for which he took medication.  The frequency and severity 
were not noted.  In November 2003, a chiropractic examiner 
noted the veteran's report of migraine headaches since 
adolescence.  The headaches became more frequent and severe 
in 1991.  At the time of the examination he was experiencing 
seven to eleven headaches per month.  After a course of 
treatment including acupuncture, the veteran was re-evaluated 
in April 2004.  He reported headache frequency of four to 
five per month lasting about an hour and controlled with 
medication.  In November 2004, his headaches increased to 
five to seven per month lasting two to six hours with nausea, 
photophobia, but with 40 to 50 percent success rate of 
avoidance with medication.  A CT scan showed no brain 
lesions.  In August 2005, a physician noted that after a 
change of medication the frequency of episodes was reduced to 
three to five per month. 

In his May 2006 hearing, the veteran describe his headaches 
as starting with an aura, followed by a "hot poker" pain on 
his left side.  Medication was successful in blocking severe 
symptoms about 40 percent of the time.  In worst cases, he 
had to lie down in a quiet, dark room.  The headaches 
occurred on an average of three to five times per month and 
some months up to ten to twelve times.  A full episode lasted 
two to six hours.  The veteran stated that he was offered 
"hard level therapies" in service but declined them in 
order to continue his Army career in positions of 
responsibility as a field grade officer.  The veteran 
submitted records of examination, treatment, and prescribed 
medication from 2000 to 2006 and waived consideration of the 
evidence by the agency of original jurisdiction. 

The Board concludes that an increased initial rating of 30 
percent is warranted. 
Medical records indicated that the veteran may have had 
migraine headaches prior to service.  This cannot be verified 
in the absence of an entry physical examination, but there is 
evidence that his condition was aggravated in service in 
1991.  The Board finds that the veteran's description of the 
frequency and severity of his symptoms is credible.  
Considering a 40 percent success rate in avoidance of severe 
symptoms with medication, the veteran currently averages two 
to three prostrating episodes per month.  The frequency and 
severity of the condition most approximates the 30 percent 
rating.  The next higher rating of 50 percent is not 
warranted because the attacks are not very frequent, 
completely prostrating, prolonged, or productive of severe 
economic inadaptability.  Medication is successful in 
avoiding the prostrating symptoms in approximately 40 percent 
of the episodes.  Although seven to eleven episodes per month 
were experienced in the past, treatment with acupuncture and 
the current medical regimen were successful in reducing the 
frequency of episodes.  Most significantly, the Board notes 
that the veteran has had migraine headaches for his entire 
professional life and has been very successful as a 
commissioned officer.  Therefore, the condition has been 
shown not to be productive of severe economic inadaptability.  
The Board has considered the "benefit of the doubt" 
doctrine in reaching this decision.  38 U.S.C.A. § 5107(b) 
(West 2002).  


ORDER

An increased initial rating of 30 percent, but not greater, 
for migraine headaches is granted subject to the laws and 
regulations governing the disbursement of monetary benefits.


REMAND

In the opinion of the Board, additional development is 
necessary. 

The veteran's service-connected traumatic arthritis of the 
left shoulder and left knee was rated as 10 percent disabling 
under 38 C.F.R. § 4.71a, DC 5003, 5010 (2002) for traumatic 
arthritis, confirmed by X-ray.  Other rating criteria for 
limitation of motion or other organic disorders were not 
applied because the March 2002 VA pre-separation examination 
did not address those criteria.  There is no indication that 
the examiner conducted a detailed orthopedic examination of 
the veteran's shoulder or knees or that concurrent X-rays 
were taken or evaluated.  Service medical record excerpts 
showed left shoulder surgery and complaints of pain and 
instability of both knees.  A complete orthopedic examination 
is needed to identify any current limitation of motion, other 
ratable organic disorders, and the current level of 
incapacity, if any.  38 C.F.R. § 3.159(4) (2006).  

The veteran's service-connected facial scar was rated as 
noncompensable under 38 C.F.R. § 4.118, DC 7804 because the 
March 2002 VA examination failed to mention limitation of 
motion or tenderness.  The examiner noted the history of an 
excised dermatofibrosarcoma and that the scar was well 
healed.  At the May 2006 hearing, scars were easily visible 
on the veteran's face.  The appearance and dimensions of the 
scars raise the issue of disfigurement.  An examination is 
needed to determine whether the facial scars meet the 
criteria of 38 C.F.R. § 4.118, DC 7800. 

The veteran's right foot disability was rated as 
noncompensable under 38 C.F.R. § 4.118, DC 7804 for a 
superficial scar from surgery to remove benign tumors in 
service.  In November 2002, a private physician examined the 
veteran's right foot and diagnosed chronic plantar fasciitis, 
Achilles tendonitis, retrocalcaneal bursitis and a pes planus 
deformity as well as tenderness and some limitation of 
motion.  An orthopedic examination is necessary to determine 
the veteran's current condition, whether any additional 
conditions arose from the surgery in service, and whether 
other musculoskeletal diagnostic codes are applicable.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
orthopedic examination. Provide the 
examiner with the claims file and request 
that review of the claims file be noted 
in the report.  Request that the examiner 
conduct a comprehensive orthopedic 
examination of the veteran's left 
shoulder, left and right knees, and right 
foot.  Request that the examiner comment 
specifically on the results of any 
appropriate tests, observed limitation of 
motion, and effects of any symptoms 
including pain on the veteran's ability 
to work or perform activities of daily 
life. 

2.  Schedule the veteran for an 
examination with an appropriate physician 
for an assessment of the veteran's facial 
scars.  Provide the physician with the 
claims file and request that review of 
the claims file be noted in the report.  
In addition, provide the physician with 
the criteria of 38 C.F.R. § 4.118, DC 
7800 and request that the examiner 
address the condition of the facial scar 
in view of the rating elements in that 
regulation.  Specifically, the examiner 
should state whether or not the facial 
scar results in any disfigurement and 
should provide unretouched color 
photographs.

3.  Then, readjudicate the claims for 
increased initial ratings for a left 
shoulder and left knee disability, facial 
scar, and right foot disability.  If any 
decision remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond thereto.  Thereafter, return 
the case to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.
§§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


